Case 9:18-cv-80214-KAM Document 23 Entered on FLSD Docket 12/17/2018 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-80214-CIV-MARRA/MATTHEWMAN

  MONIQUE JACKSON, on behalf of herself
  and all others similarly situated,

  Plaintiff,

  vs.

  PALM BEACH CREDIT ADJUSTORS, INC.,
  d/b/a FOCUS FINANCIAL SERVICES,

  Defendant.
  ____________________________________/

                                                ORDER

          This cause is before the Court sua sponte.

          Plaintiff submitted a Notice of Pending Settlement (DE 22) on November 21, 2018. To

  date, the parties have not submitted their stipulation of dismissal.

          Accordingly, it is hereby ORDERED AND ADJUDGED that the parties shall file their

  dismissal documents no later than December 21, 2018. Failure to do so may result in the closing

  of the case.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 14th day of December, 2018.

                                                 ______________________________________
                                                 KENNETH A. MARRA
                                                 United States District Judge
